PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lam Research Corporation
Application No. 16/845,723
Filed: April 10, 2020
For: MULTI ZONE GAS INJECTION UPPER ELECTRODE SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 19, 2022, to revive the above-identified application.

The petition is GRANTED

This application became abandoned for failure to timely file the inventor' s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor' s Oath or Declaration (Notice) mailed January 26, 2022. The issue fee was timely paid on April 26, 2022.  Accordingly, the application became abandoned on April 27, 2022.  A Notice of Abandonment was mailed May 2, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed Declaration under 37 CFR 1.63 for Inventor Mike Kellogg, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/LASHAWN MARKS/
Paralegal Specialist, OPET